Citation Nr: 0525192	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  04-12 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment of educational benefits under Chapter 
30, Title 38, United States Code, for the period of training 
from January 7, 2002 to July 12, 2002.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The veteran had active service from November 1991 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a determination of the Education Center at the 
RO, which denied the benefits sought on appeal.  In June 2004 
the veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  Between January 7, 2002, and July 12, 2002, the veteran 
attended the Texas Department of Public Safety Training 
Academy.

2.  The veteran's application for educational assistance 
benefits, including a VA Form 22-1999 Enrollment 
Certification, pertaining to his participation in a course at 
the Texas Department of Public Safety Academy for the period 
of January 7, 2002, to July 12, 2002, was first received at 
the RO on September 10, 2003.


CONCLUSION OF LAW

The criteria for payment of educational benefits under 
Chapter 30, Title 38, United States Code, for the period of 
training from January 7, 2002 to July 12, 2002, have not been 
met.  38 C.F.R. § 21.7131 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)) was signed into law.  The VCAA 
imposes additional obligations on VA in terms of its duty to 
notify and assist claimants.  The VCAA and its implementing 
regulations are generally applicable to claims like the one 
now before the Board.

In this case, the Board observes that the veteran was 
appropriately notified in the RO's initial determination and 
in the December 2003 statement of the case as to the laws and 
regulations governing entitlement to the benefits sought, the 
evidence considered, and the reasons for the RO's 
determination.  In this case, however, where the pertinent 
facts are not in dispute and the law is dispositive, there is 
no additional information or evidence that could be obtained 
to substantiate the claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The United States Court of Appeals for 
Veterans Claims (Court) has held that where the facts averred 
by a claimant cannot conceivably result in any disposition of 
the appeal other than affirmance of the Board decision, the 
case should not be remanded for development that could not 
possibly change the outcome of the decision.  See Valiao v. 
Principi, 17 Vet. App. 229, 231-32 (2003); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating "strict 
adherence [to the law] does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case. Such adherence 
would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran.")  Accordingly, there is no 
need for any further consideration of the VCAA at this time, 
and so the Board will proceed to adjudicate the merits of the 
claim.

In that regard the Board notes that the basic facts in this 
case are not in dispute.  On January 7, 2002 the veteran was 
accepted into the Texas Department of Public Safety (DPS) 
Training Academy.  On July 12, 2002, he completed a 26 week 
course at the Texas DPS Training Academy to become certified 
as a state peace officer.  He is currently employed with the 
Texas DPS as a state trooper.  His application for 
educational assistance benefits, with his VA Form 22-1999 
Enrollment Certification, for a period of enrollment at the 
Texas DPS Training Academy was first received by the RO on 
September 10, 2003.  (The Enrollment Certification listed 
enrollment from March 26, 2002, to July 12, 2002.)  He also 
submitted a Request for Change of Program or Place of 
Training, Form 22-1995, indicating that his old school was 
South Plains College from which he received an associate's 
degree in 1998 and his new school was the Texas DPS Training 
Academy.  

Received from the veteran in June 2004, along with a waiver 
of initial review by the RO, was a copy of a letter dated 
March 26, 2002 from the Texas Workforce Commission to the 
Texas DPS Training Academy, indicating that the academy had 
been approved to train veterans.  Also submitted was a letter 
from "Sandra", who the veteran claimed was the Academy's 
certifying official, explaining that on April 30, 2003, the 
recruit class in session was given information about the VA 
program.  The veteran also contends that according to the 
certifying official at the academy, Corporal S. B., there was 
no notification of this VA program until Spring of 2003, and 
that there was no notice to anyone who attended the academy 
of the certifying date.  He contends he did not personally 
know about the VA program until August 2003, and that he 
submitted his claim when he became aware of the program.  The 
veteran and his representative contend that 38 C.F.R. 
§ 21.7131(b)(2) provides a basis for granting his claim.

Under VA regulations, specifically 38 C.F.R. § 21.7131(a), 
when an eligible veteran enters into training the commencing 
date of his award of educational assistance, if the award is 
the first award of educational assistance for the program of 
education the veteran is pursuing will be the latest of:  (i) 
the date the educational institution certifies under 
paragraph (b) or (c); (ii) one year before the date of claim; 
(iii) the effective date of the approval of the course, or 
(iv) one year before the date the VA receives approval notice 
for the course.  38 C.F.R. § 21.7131(a)(1).  When a student 
enrolls in a resident course, the commencing date of the 
award will be the first scheduled date of classes for the 
term, quarter, or semester in which the student is enrolled.  
38 C.F.R. § 21.7131(b)(2).

In this case the veteran does not dispute either the dates of 
his attendance at the training academy for which he requests 
educational assistance, or the date of his claim in September 
2003.  Rather, the veteran essentially contends that VA did 
not certify the academy until March 2002, that the academy 
was not aware of the certification prior to Spring 2003, and 
that he was personally unaware, until August 2003, that he 
could apply for educational assistance from VA for attending 
the training academy.  The record reflects that the RO denied 
retroactive educational benefits prior to September 2002 
since such training was completed more than one year prior to 
the date of the veteran's application.  The Board finds that 
the RO's action was correct and consistent with the 
applicable regulation, 38 C.F.R. § 21.7131.  Therefore, the 
veteran is not entitled to retroactive educational benefits 
for training completed more than one year prior to the date 
of his application.

The Board has also considered 38 C.F.R. § 21.7131(b)(2), as 
requested by the veteran and his representative, however, 
this regulation not provide a basis for granting the 
veteran's claim.  Specifically, this provision provides that 
the commencing date of the award of educational assistance 
would be the first scheduled date of classes, which in this 
case would be January 7, 2002.  The problem, however, is that 
January 7, 2002 is not the "latest" of the dates provided 
for in 38 C.F.R. § 21.7131(a)(1); rather, the latest of those 
potential dates listed at 38 C.F.R. § 21.7131(a)(1) would be 
September 10, 2002.  

The Board acknowledges the veteran's claim that he was not 
aware of the Texas DPS Training Academy certification until 
August 2003, however, the Court has held that alleged 
ignorance cannot be used as an excuse for failure to follow a 
promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 
260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380, 384-85 (1947); see also Velez v. West, 11 Vet. App. 148, 
156-57 (1998).  The Court in Morris concluded that even 
though a veteran may have been ignorant of the provisions of 
a particular VA regulation, he was necessarily charged with 
knowledge of that regulation.  Id.

While the Board acknowledges the veteran's various 
contentions, the RO and the Board are bound by the 
regulations of the VA.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 
20.101(a).  Here, the regulatory criteria governing 
commencement dates of awards of Chapter 30 educational 
assistance benefits are clear and specific.  Pursuant to 
these criteria, there is no basis upon which to grant the 
veteran Chapter 30 benefits for a period of enrollment at the 
Academy prior to September 10, 2002.  The Board therefore 
finds that entitlement to retroactive educational benefits 
for the period of January 7, 2002, through July 12, 2002, is 
not warranted.  See Taylor v. West, 11 Vet. App. 436 (1998) 
(in which the Court held that a veteran was not entitled to 
educational benefits under Chapter 30 where the commencing 
date was after his enrollment period).  As the law in this 
case is dispositive, the veteran's claim must be denied based 
on a lack of entitlement under the law.  Sabonis, supra..  
Moreover, because the law, rather than the facts in this 
case, is dispositive, the benefit of the doubt provisions set 
forth in 38 U.S.C.A. § 5107(b) are not for consideration, and 
so the appeal must be denied.


ORDER

Payment of educational benefits under Chapter 30, Title 38, 
United States Code, for the period of training from January 
7, 2002 to July 12, 2002, is denied.


	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


